               Case 19-70395                     Doc 32    Filed 01/16/20 Entered 01/16/20 10:41:11                             Desc Main
                                                             Document     Page 1 of 1



            SO ORDERED.

            SIGNED this 16 day of January, 2020.




                                                                              John T. Laney, III
                                                                     United States Bankruptcy Judge



                                                          UNITED STATES BANKRUPTCY COURT
                                                              For the Middle District of Georgia
In the Matter of:                                                           )
                                                                            )
DAVID LEE CHASTAIN                                                          )         CASE NO. 19-70395-JTL
TRACI PRITCHETT CHASTAIN                                                    )         CHAPTER 13
AKA TRACI LYNN PRITCHETT,                                                    )
              Debtors.                                                       )

                           CONSENT ORDER ON MOTION FOR RELIEF FROM STAY
MOVANT: CITIBANK, N.A., AS TRUSTEE FOR CMLTI ASSET TRUST
SUBJECT PROPERTY: 148 Tallokas Trail, Moultrie, GA 31788
After notice and hearing the motion is ordered:
n         Granted. The Trustee shall reduce Movant's claim relating to this collateral to the amount paid, if applicable. Movant is granted leave
              to seek allowance of a deficiency claim, if appropriate.
r             Denied on the condition that:
                          The debtor(s) shall make timely regular and cure payments as required by the confirmed plan and this Order beginnine with the
                          December 28" 2019 payment for twenty-four (24) months. Regular payments shall resume with the December 28. 2019
                          payment.
                          The debtor(s) tender payments to the Movant or take other such action as follows:
                          The debtor(s) shall maintain full-coverage insurance on the collateral for the life of the plan.
                          The debtor(s) shall cure nost-petition anears of$2"467.96 (7-28-19 - 1 l-28-19 @ $398.37 each plus $681.00 attorney fees and
                          costs minus $204.89 in susnense) by making a $600.00 payment directly to Movant by December 7. 2019 and by making
                          additional payments directly to Movant of $3 I 1.33 for five (5) months with a final cure payment of $31 1 .31 in the sixth (6th)
                          month beginning with the December 28. 2019 payment and every twenty-eighth (28th) day of the month thereafter.
r             That in the event the debtor(s) fail to comply with the terms of this order. the Movant. through its authorized representative may file an
              affidavit setting forth the default served upon debtor(s). co-debtor (if applicable)" debtor's attomev" and trustee and upon the expiration of
              fifteen (1 5) days without curing the alleeed default or filing of a counter affidavit by the debtor(s) disputing the fact of default. an order
              may be entered lifting the automatic stay and co-debtor stay (if applicable) without further motion or notice of hearing.
n             The debtor(s) shall only be allowed two (2) strict-compliance cures; else on the third (3rd) default the stay be lifted without further notice
              or hearing.
r             The parties agree and acknowledge that the terms ofthis agreed/stipulated order will not survive the dismissal or discharge ofthe debtor's
              bankruptcy case.
o             The Court grants immediate relief and waives the requirements of a001(a)(3).
r             Further ordered that without any further notice and hearing. any order lifting the stay will provide that the Debtor's plan is modified to
              provide that the payment of the Movant's claim shall no lonser be provided for and that the Trustee shall cease fundin&the same claim
              upon entrv of the order. Accordingly. Fed. R. Bank. P. 3002.1 shall no longer apply as to Movant. as said Rule only applies in Chapter 13
              cases in which claims secured bly the Debtor's principal residence are provided for under Section 1322(bX5) of the Code of the Debtor's
              Plan.
-             r\r1.-'   ^'^"i"i^-".
                                                        END OF DOCUMENT
By our signatures below we do hereby consent to the entry of the foregoing order:

 /s/ John E. Dalton. Jr.                             lsl Jeanie K. Tupper
Attomey for Movant                                   Attomey for Respondent/Debtor(s)
GA Bar 203667                                        GA Bar 718660                                    Bar
Prepater: John E. Dalton, Jr.
109 S. Ashley Street, Valdosta, GA 3l 601
(229) 67 l-829 I john.dalton@colemantalley.com

[3r420se/r)
